DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
This communication is responsive to the applicant's argument amendment filed on 07/11/2022.   
The examiner withdrew previous claim rejection under 35 USC 103, because the applicant’s arguments are persuasive, which overcame the prior art rejection and brought considerable reason for allowance (see below).

Allowable Subject Matter
Claims 1-20 are allowed.
The examiner’s statement for allowance is based on the same reason(s) as the applicant’s arguments filed on 07/11/2022 (see detail in Remarks: page 6, paragraph 2 to page 12, paragraph 2), which are persuasive and provide considerable reason for allowance. 

The prior art of record, LI et al. (US 11,282,509), FitzGerald ("Upmixing from mono - A source separation approach," 2011 17th International Conference on Digital Signal Processing (DSP), 2011), Heittola, Toni, et al. ("Context-dependent sound event detection." EURASIP Journal on Audio, Speech, and Music Processing 2013.1), OTSUKA et al. (US 8,855,796) and THOMAS (US 2013/0254076), provided numerous related teachings and techniques.  However, the combined features as claimed/argued, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that, a prior art search has been conducted by the examiner (see attached PTO-892 form and search report). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
August 1, 2022
/QI HAN/Primary Examiner, Art Unit 2659